PER CURIAM.
Defendant in the trial court appeals an order denying its motion to quash plaintiffs’ subpoena duces tecum.
Plaintiffs, Mr. and Mrs. Miller, filed a complaint against the defendant, El Conquistador, to rescind and terminate a purchase agreement and to recover $3,200 deposited pursuant to the terms thereof. El Conquistador, appellant herein, answered and counterclaimed. Plaintiffs answered the counterclaim and thereafter served a subpoena duces tecum for deposition upon the president of appellant and noticed the taking of his deposition. The subpoena designated specific records for the period July 10, 1973 through July 31, 1973. Thereupon, defendant-appellant filed a motion to quash subpoena duces tecum and after a hearing was held on this motion, the trial judge entered his order denying said motion and requiring appellant’s president to bring to his deposition all of the bank statements together with cancelled checks for the period May 1, 1973 through July 5, 1974 inclusive, covering the defendant’s escrow account at the City National Bank. This interlocutory appeal followed.
After a review of the record on appeal in light of controlling principle of law, we conclude that the trial judge erred only with respect to the time period contained in his order (i. e. May 1, 1973 through July 5, 1974 inclusive) as this period exceeded the period of time requested in plaintiffs’ subpoena duces tecum. See RCP 1.350(b). Accordingly, we hereby modify the dates in the trial court’s order to read from July 10, 1973 through July 31, 1973 inclusive and, as modified, the order is affirmed.
Affirmed as modified.